Exhibit H
                                                    Richard Horowitz
                                                     Attorney at Law
                                                845 Third Avenue, 6th Floor
                                                  New York, NY 10022

                                                        Defendant would highlight the entire letter
Telephone: (212) 829-8196                                                                                  www.rhesq.com
Facsimile: (212) 813-3214                                                                             rhorowitz@rhesq.com

Admitted in New York and the District of Columbia


October 5, 2020

Ahmed Mohamed, Esq.
Legal Director, Council on American-Islamic Relations, NY
46-01 20th Avenue
Astoria, NY 11105

BY EMAIL: ahmedmohamed@cair.com and legal@ny.cair.com

Dear Mr. Mohamed:

I represent the Investigative Project on Terrorism (IPT) and Ms. Abha Shankar, an IPT
researcher, and am in receipt of your letter to my clients dated September 28, 2020, wherein you
maintain that IPT’s article authored by Ms. Shankar on your client, Muhammad Shahidullah,
published August 9, 2019 and entitled NY Imam Active in Interfaith Work Disseminates
Extremist Propaganda on the Side is false and defamatory. Your client founded and runs an
organization called Dawah USA Inc. and you claim that the material in our article is taken from
this website, www.dawahusa.com which has no connection to Dawah USA Inc., and state that
your client’s website is in fact www.dawahusa.org.

Upon review we have concluded that your client’s website is indeed www.dawahusaw.org and
not www.dawahusa.com. We have therefore taken down our August 9, 2019 article and in its
place posted a retraction and will notify other websites who have posted or have referred to our
article of this mistake.

However, we have found that your client’s real website, www.dawahusa.org also disseminates
extremist propaganda. Of the large amount of material we have found I bring the following
examples.

First, the www.dawahusaw.org contains a tab it calls Projects and Ventures which links to
https://itvusa.tv/. ITVusa’s domain registration record shows the domain name ITVusa.tv was
registered on January10, 2016, with Mr. Shahidullah listed as its registrant on February 10, 2016.
He continued being listed as its registrant until the domain registration was changed on January
13, 2017 to WhoisGuard Inc., a domain name privacy service located in Panama. This record
also shows that five days prior to its registration change to WhoisGuard Inc., on January 7, 2017,
the email address and phone number of the ITVusa domain name was changed to that which is
currently on the ITVusa website.

ITVusa posts an Our Scholars flyer on its About page. Among the individuals in ITVusa’s
scholar’s list are: (a) Ismail Menk who promotes death by stoning for women who commit
Ahmed Mohamed, Esq.
October 5, 2020
Page Two

adultery and amputations as a punishment for theft. In 2017 Singapore’s Ministry of Home
Affairs banned his entry to the country saying his “divisive views breed intolerance and
exclusivist practices that will damage social harmony”; (b) Abdul Nasir Jangda who stated that
disbelievers “will be led like animals … to the fire of hell in groups . . . put inside of the fire and
burned to a crisp,” (c) Suhaib Webb who told a Muslim audience he can understand why
Muslims would have animosity towards Jews since they tried to kill Jesus and were
Muhammad's greatest antagonists but that Muslims should nonetheless try to proselytize them;
and (d) Shamsi Ali who claimed that Jews “collaborated in an effort to destroy Islam and its
Ummah” and has expressed his “respect for the fighting spirit of Hamas.”

Second, ITVusa’s Facebook page posted an article by Yasir Qadhi justifying the demolition of
Buddha statues by the Taliban in Afghanistan. Qadhi posted elsewhere a presentation he gave to
a Muslim audience where he said “All of these Polish Jews which Hitler was supposedly trying
to exterminate, that's another point, by the way, Hitler never intended to mass-destroy the Jews.
There are a number of books out on this written by Christians, you should read them. The Hoax
of the Holocaust, I advise you to read this book.” While Qadhi retracted this statement, he
nevertheless publicly defended Holocaust denier David Irving who claimed that the gas
chambers at Auschwitz were a “fairytale.”

Third, ITVusa maintains a YouTube channel. Among the radical material we found on this
channel is a video of a December 2017 rally held in Washington, D.C., where participants
chanted slogans such as “From the river to the sea, Palestine will be free,” a euphemism for the
destruction of Israel, and another D.C. rally held in January 2018 where one speaker said “The
reality on the ground is Israel is a state that kills children day in and day out.” This channel also
contains videos of Monzer Talib. In a video submitted by prosecutors in the Holy Land
Foundation Trial, Talib is seen participating in a group singing “The army of Muhammad will
come back . . . O Jew, watch out . . . the peaceful solution is not acceptable . . . O, martyr,
rejoice, rejoice . . . My God is promising you paradise . . . I am from Hamas . . ..” Further,
ITVusa’s YouTube channel posts videos of Omar Suleiman who has posted this on his Facebook
page: “The Zionists are the enemies of God, His Messengers, sincere followers of all religions,
and humanity as a whole.”

Fourth, ITVusa links to https://www.almaghrib.org. In a 2016 speech entitled Why the Jews are
Cursed, its founder, Muhammad Al-Shareef, said “most evil of sins that the Jews did was the
murdering of the prophets, and this is one of the major reason that this humiliations had come
upon the Jews . . . [the Jews] repeatedly disbelieved in the signs of Allah and killed the
prophets.”

IPT therefore retains the right to publish its findings about the connections of your client to this
radical material and I invite you to contact me should you feel we are in error.


                                                                Sincerely,

                                                                S/Richard Horowitz
